Citation Nr: 0505049	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-15 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Huntington, West Virginia



THE ISSUE

Entitlement to eligibility for VA outpatient dental 
treatment.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The appellant had unverified active military service from 
August 1962 to August 1965.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a January 2003 determination of 
the Huntington VAMC.  In that determination, the appellant 
was determined not to be eligible to receive VA outpatient 
dental treatment.  The appellant filed a notice of 
disagreement (NOD) in February 2003, and the Huntington VAMC 
issued a statement of the case (SOC) in May 2003.  

In June 2003 the appellant testified during a hearing before 
medical administrative personnel; a transcript of that 
hearing is of record.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later in June 2003.  

The Board notes that in his VA Form 9, the appellant 
requested a hearing before a Member of the Board (VLJ) at the 
RO.   The claims file reflects that such a hearing was 
scheduled for September 2004, but that the veteran failed to 
report  hearing.  

For the reason expressed below, the matter on appeal is being 
remanded to the Huntington VAMC.  VA will notify the 
appellant when further action, on his part, is required.  


REMAND

A review of the duplicate MAS file forwarded to the Board 
reflects that the appellant seeks dental treatment for his 
lower teeth.  He contends that his teeth are in need of 
repair and causing some of his health problems.  
Additionally, the appellant has reported that he receives 
outpatient medical treatment at the Huntington VAMC.  He also 
reports that he is receiving $800-a-month in VA benefits, 
although the Huntington VAMC has indicated that the veteran 
does not have any service-connected disabilities.  

The categories for VA outpatient dental treatment are listed 
in 38 U.S.C.A. § 1712 (West 2002) and 38 C.F.R. § 17.161 
(2004), and are designated Class I through VI.  Additionally, 
VA, as a humanitarian service, may provide outpatient 
emergency dental care to individuals who have no established 
eligibility for outpatient dental care.  Under the 
regulation, the treatment provided will be restricted to the 
alleviation of pain or extreme discomfort, or the remediation 
of a dental condition, which is determined to be endangering 
life or health.  The provision of emergency treatment to 
persons found ineligible for dental care will not entitle the 
applicant to further dental treatment.  Individuals provided 
emergency dental care who are found to be ineligible for such 
care will be billed.  38 C.F.R. § 17.165 (2004).

The Board notes that an April 2003 memorandum from the 
Huntington VAMC advised the appellant that he did not meet 
the eligibility requirements for Class I through VI dental 
care.  That memorandum also advised him that to receive 
emergency outpatient dental treatment, he needed to submit 
medical documentation from his primary care physician that 
his teeth were responsible for any current medical problems.  

In this case, while the record reflects that the appellant 
has been put on notice of what is needed to substantiate his 
claim, it does not include any correspondence from the 
Huntington VAMC specifically addressing the VCAA notice and 
duty to assist provisions, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the Huntington VAMC is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Hence, a remand for compliance with the VCAA's notice 
requirements is warranted.  The Huntington VAMC's notice 
letter to the appellant should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  Additionally, the Huntington VAMC notice letter 
should request that the appellant submit all medical evidence 
pertinent to his claim that is in his possession.  The 
Huntington VAMC should attempt to obtain any pertinent 
outstanding evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

Furthermore, as the veteran has reported that he does receive 
some-type of monetary VA benefit, there would thus appear to 
be a VA claims file associated with the granting of such 
benefit, presumably at the Huntington VA Regional Office 
(RO).  Thus, the Huntington VAMC should obtain any such 
claims file (presumably, from the Huntington RO), and 
associate that file with the current duplicate MAS file 
created by the Huntington VAMC for the appellant's claim on 
appeal.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the Huntington 
VAMC of the responsibility to ensure full compliance with the 
VCAA and its implementing regulations.  Hence, in addition to 
the actions requested above, the Huntington VAMC should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  

Accordingly, this matter is hereby REMANDED to the Huntington 
VAMC, for the following action:

1.  The Huntington VAMC should furnish to 
the appellant a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to the claim and specific 
notice as to the type of evidence 
necessary to substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the Huntington VAMC's 
letter should include a request that the 
appellant provide sufficient information 
and, if necessary, authorization to 
enable VA to obtain any identified 
medical records.  The Huntington VAMC 
should also invite the appellant to 
submit all evidence pertinent to the 
claim that is in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
Huntington VAMC's letter must also 
clearly explain to the appellant that he 
has a full one-year period for response 
(although VA may decide the claim within 
the one-year period).  

2.  If the appellant responds, the 
Huntington VAMC should assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the duplicate 
MAS file.  If any records sought are not 
obtained, the Huntington VAMC should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  The Huntington VAMC should contact 
the Huntington RO and request any 
existing claims file pertaining to the 
appellant.  If a claims file is received, 
it should be associated with the current 
duplicate MAS file created by the 
Huntington VAMC for the appellant's claim 
on appeal.  If the Huntington RO does not 
have a claims file for the appellant, 
that fact should clearly be documented.   

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
Huntington VAMC should readjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority.  

6.  Unless the claim is granted to the 
appellant's satisfaction, the Huntington 
VAMC should furnish to the appellant an 
appropriate supplemental SOC (SSOC) that 
includes citation to all additional legal 
authority considered-to specifically 
include 38 C.F.R. §§ 3.102 and 3.159-as 
well as clear reasons and bases for its 
determination, and afford the appellant 
the appropriate time period for response 
before the claims file (if any) and the 
duplicate MAS file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




